Case 2:20-ap-01103-BB   Doc 31-4 Filed 02/09/21 Entered 02/09/21 13:43:05   Desc
                             Exhibit D Page 1 of 3


 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                 EXHIBIT D
                                          -7-
     DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                REPORT
             Case 2:20-ap-01103-BB
Nussbaum APC Mail - Re: In re William K. Spencer   Doc 31-4 Filed 02/09/21 Entered 02/09/21 13:43:05                    Desc
                                                        Exhibit D Page 2 of 3


                            •
                    m1                                                               Richard Uss <richard@nussbaumapc.com>



 Re: In re William K. Spencer
 1 message

 Richard Uss <richard@nussbaumapc.com>                                                                  Tue, Feb 9, 2021 at 10:11 AM
 To: Daniel King <djyking@gmail.com>

    Good Morning Mr. King,

    I am available now to speak, if you are.

    Thank you.

    On Mon, Feb 8, 2021 at 8:04 PM Daniel King <djyking@gmail.com> wrote:
     Hi Richard,
     Sorry for not calling back today. What's a good time to call you tomorrow?

       Dan King

       On Mon, Feb 8, 2021 at 10:06 AM Richard Uss <richard@nussbaumapc.com> wrote:
        Hello Mr. King,

          I just wanted to touch base with you regarding the Spencer matter. I don’t know if you are aware, however our
          pretrial report is due to be filed with the court tomorrow, 2/9/21. Mr. Spencer has been less than responsive to our
          meet and confer efforts and prior to your office substituting into this matter, I had been attempting to meet and
          confer with Mr. Spencer to no avail.

          I’m available to meet and confer with you today regarding the preparation of the report. Please let me know how
          you would like to proceed with this.

          I can be contacted at 818–660–1919.

          Thank you in advance.

          Sincerely,
          --
          Sincerely,

          Richard J. Uss, Esq.
          Attorney
          Nussbaum APC
          27489 Agoura Road Suite 102
          Agoura Hills, California 91301
          Email: Richard@nussbaumapc.com
          Telephone: 818-660-1919
          Facsimile: 818-864-3241


          CONFIDENTIALITY NOTICE:
          The contents of this email message and any attachments are intended solely for the addressee(s) and may
          contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the
          intended recipient of this message or their agent, or if this message has been addressed to you in error, please

https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…3Ar6433830121899771156&simpl=msg-a%3Ar6433830121899771156&mb=1   Page 1 of 2
             Case 2:20-ap-01103-BB
Nussbaum APC Mail - Re: In re William K. Spencer   Doc 31-4 Filed 02/09/21 Entered 02/09/21 13:43:05                    Desc
                                                                                                                          2/9/21, 10(57 AM
                                                        Exhibit D Page 3 of 3
          immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
          intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
          attachments is strictly prohibited.


    --
    Sincerely,

    Richard J. Uss, Esq.
    Attorney
    Nussbaum APC
    27489 Agoura Road Suite 102
    Agoura Hills, California 91301
    Email: Richard@nussbaumapc.com
    Telephone: 818-660-1919
    Facsimile: 818-864-3241


    CONFIDENTIALITY NOTICE:
    The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
    confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
    recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
    alert the sender by reply email and then delete this message and any attachments. If you are not the intended
    recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
    is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…Ar6433830121899771156&simpl=msg-a%3Ar6433830121899771156&mb=1    Page 2 of 2
